           Case 3:20-cv-00282-BAJ-EWD            Document 46       05/15/20 Page 1 of 13



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA



     MARK ANTHONY SPELL, ET AL                                                   CIVIL ACTION


     VERSUS


     JOHN BEL EDWARDS, ET AL                                          NO: 20-00282-BAJ-EWD


                                        RULING ORDER

           Before the Court is Plaintiffs’ Motion for Temporary Restraining Order

and Preliminary Injunction (Doc. 2). The Motion is opposed. See (Doc. 21, 22, 27

& 37). For the reasons stated herein, Plaintiffs’ Motion is DENIED.

      I.      BACKGROUND

           The President of the United States declared a nationwide state of emergency

in response to the COVID-19 pandemic.1 Like many other states, the Governor of the

State of Louisiana, Defendant John Bel Edwards, similarly declared a statewide

public health emergency. (Doc. 1–3, at p. 15). During this time of crisis, the Governor’s

office has systematically issued proclamations outlining the State’s evolving response

to the pandemic.2 As both the infection rate and the death toll grew in Louisiana, and

under guidance issued to all states by the Centers for Disease Control and



1   See, Proc. No. 9994, 85 Fed. Reg. 15,337, 2020 WL 1272563 (Mar. 13, 2020).

2Under the Louisiana Homeland Security and Emergency Assistance and Disaster Act, the Governor
may issue executive orders, proclamations, and regulations that carry the force and effect of law. See
La. Stat. Ann. § 29:724.

                                                   1
        Case 3:20-cv-00282-BAJ-EWD               Document 46       05/15/20 Page 2 of 13



Prevention, the Governor’s proclamations, inter alia, imposed tighter restrictions

upon the ability of persons to gather and congregate. (Doc. 21, at p. 5). At the time

the Complaint and Motion were filed, the most recent Proclamation, No. 52 JBE 2020,

included a provision restricting the gathering of more than ten people in a single

space at a single time. (Doc. 1–2, at p. 2). The Proclamation was issued to promote

efforts to limit the rapid spread of COVID-19.

       Plaintiff Mark Anthony Spell is the pastor of Plaintiff Life Tabernacle Church,

located in the Baton Rouge area. (Doc. 1, at ¶¶ 3–4). Plaintiff Spell alleges that the

restrictions contained in the Governor’s proclamation violate his constitutional

rights.3 Specifically, Plaintiffs’ nine claims allege that the Governor’s orders violate:

the Free Exercise, Establishment, Freedom of Assembly, and Free Speech clauses of

the First Amendment of the United States Constitution; the Equal Protection clause

under the Fourteenth Amendment of the United States Constitution; the Free

Exercise, Freedom of Assembly and Freedom of Speech clauses of the Louisiana

Constitution; and the provisions of the Louisiana Homeland Security and Emergency

Assistance Act by using emergency powers to abridge constitutional rights. Id. at ¶¶

44, 66, 70, 75, 82, 86, 92, 98, 111. Plaintiffs seek an injunction preventing these

orders from being enforced against them and seek compensation for the alleged


3 Plaintiffs’ Motion also challenged an order issued by the Nineteenth Judicial District Court placing
Plaintiff Spell under house arrest following his arrest for aggravated assault, which allegedly
prevented him from preaching or assembling his congregation. However, Plaintiffs subsequently
dismissed Judge Fred T. Crifasi, who issued the bond order requiring house arrest, as an original
Defendant in the case, as well as Mayor Sharon Weston Broome and Mayor David Barrow, who were
among the named Defendants. See (Docs. 23, 24). In doing so, Plaintiffs have abandoned any challenges
to the state court’s order that was initially challenged in the Motion. Counsel for Plaintiffs expressly
dismissed all such challenges to the state court’s ruling in Plaintiff Spell’s criminal case during the
hearing held on this Motion on May 14, 2020.

                                                   2
       Case 3:20-cv-00282-BAJ-EWD           Document 46      05/15/20 Page 3 of 13



deprivation of their constitutional rights. (Doc. 1 at ¶ 2). Plaintiffs also ask the Court

to prohibit the enforcement of the Governor’s Executive Order by Defendants Central

City Police Chief Roger Corcoran and East Baton Rouge Parish Sheriff Sid

Gautreaux.

       At the core of their argument, Plaintiffs submit that their congregation “is a

large assembly of more than 2,000 individuals” whose religious beliefs require them

to assemble for church in person. (Doc. 1 at ¶ 17). Additionally, Plaintiff Spell avers

that he is imbued with a “duty to lay hands on the sick and pray for them so that they

may become well,” which, along with holy communion and the love offering, would

lose meaning absent a public gathering. Id. at ¶¶ 20–21. Plaintiffs allege that, in an

effort to enforce the orders, Defendant Gautreaux personally threatened Plaintiff

Spell with arrest if he continued holding church assemblies. Id. at ¶ 24. Defendant

Gautreaux denies that he has ever threatened Plaintiff Spell with arrest. (Doc. 27–1

at ¶ 8). When Plaintiff Spell continued to hold services, six misdemeanor summonses

were issued to him by Defendant Corcoran (Doc. 1 at ¶ 28), yet he was not arrested

or placed in police custody for conducting religious services.

       On May 12, 2020, Defendants duly filed oppositions to the Motion. See (Docs.

21, 22, 27). Thereafter, Plaintiffs voluntarily dismissed three Defendants, as

discussed supra.4 Remaining Defendants filed motions to dismiss. See (Docs. 25, 26).

On May 14, 2020, the Court held a hearing on the merits of the instant Motion.




4The three original Defendants who were voluntarily dismissed by Plaintiffs include Baton Rouge
Mayor Sharon Weston Broome, Central City Mayor David Barrow, and Judge Fred T. Crifasi.

                                              3
         Case 3:20-cv-00282-BAJ-EWD        Document 46    05/15/20 Page 4 of 13




   II.      LEGAL STANDARD

         Under Federal Rule of Civil Procedure 65(b), to obtain injunctive relief by way

of a Temporary Restraining Order,         Plaintiffs must establish: (1) a substantial

likelihood of prevailing on the merits; (2) a substantial threat of irreparable injury if

the injunction is not granted; (3) that the threatened injury outweighs any harm that

will result to the non-movant if the injunction is granted; and (4) that the injunction

will not disserve the public interest. See Ridgely v. Fed. Emergency Mgmt. Agency,

512 F.3d 727, 734 (5th Cir. 2008). These elements also apply to Plaintiffs’ request for

a preliminary injunction, which is “an extraordinary and drastic remedy” that is

“never to be awarded as of right.” Munaf v. Geren, 553 U.S. 674, 689-90 (2008)

(internal citations and quotations omitted). See also Allied Mktg. Grp., Inc. v. CDL

Mktg., Inc., 878 F.2d 806, 809 (5th Cir. 1989).

         At all times, the burden of persuasion remains with Plaintiffs as to each of the

four elements. If Plaintiffs fail to meet the burden regarding any of the required

elements, the Court need not address the other elements necessary for granting a

preliminary injunction. See Roho, Inc. v. Marquis, 902 F.2d 356, 261 (5th Cir. 1990)

(declining to address the remaining elements necessary to obtain a preliminary

injunction after finding that the plaintiff failed to show a substantial likelihood of

success on the merits).




                                             4
          Case 3:20-cv-00282-BAJ-EWD      Document 46     05/15/20 Page 5 of 13




   III.     DISCUSSION

      The first factor Plaintiffs must meet for entitlement to injunctive relief is the

likelihood of success on the merits. Plaintiffs allege that the Governor’s orders have

been “discriminatorily and disparately applied” against them while allowing “local

and similarly situated non-religious businesses” to remain open, accommodating

“gatherings, crowds of more than ten (10) people…without the enforcement of any

‘social distancing,’ or other measures supposedly required by the Emergency Orders.”

(Doc. 2, at p. 3). This prohibition as applied to churches, Plaintiffs argue, is therefore

an arbitrary and discriminatory distinction. (Doc. 1, at ¶ 57). Additionally, Plaintiffs

argue that the requirements of the Governor’s orders prohibit religious practices such

as baptisms and the laying on of hands, which violates the Establishment Clause by

dictating what Plaintiffs can and cannot include in their service. (Doc. 2–2 at p. 7).

      Plaintiffs seek recognition of their constitutional rights in a vacuum, curiously

paying no heed to the pandemic that has spread across the entire nation in a matter

of mere weeks. The Complaint and instant Motion heavily reference the importance

of individual freedoms, which neither the Court nor the Defendants dispute.

However, Plaintiffs ignore controlling law under these perilous circumstances.

      In determining “the framework governing emergency public health measures,”

the United States Court of Appeals for the Fifth Circuit has looked to the Supreme

Court’s decision in Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11 (1905).

See In re Abbott, 954 F.3d 772, 778 (5th Cir. 2020). Indeed, the Supreme Court has



                                            5
         Case 3:20-cv-00282-BAJ-EWD      Document 46      05/15/20 Page 6 of 13



long recognized that “liberty secured by the Constitution” is not absolute in the face

of an epidemic, but rather that a community “has the right to protect itself against

an epidemic of disease which threatens the safety of its members.” Jacobson 11 U.S.

at 29.

         The Supreme Court has also recognized that “[T]he right to practice religion

freely does not include liberty to expose the community…to communicable disease or

the latter to ill health or death.” Prince v. Massachusetts, 321 U.S. 158, 166–67 (1944).

According to the Fifth Circuit, Jacobson stands for the following principle: “‘[U]nder

the pressure of great dangers,’ constitutional rights may be reasonably restricted ‘as

the safety of the general public may demand.’” Abbott, 954 F.3d at 778 (quoting

Jacobson, 11 U.S. at 29). In fact, the “settled rule allows the state to,” for example,

“restrict . . . one’s right to peace[fully] assemble, to publicly worship, to travel, and

even to leave one’s home.” In re Abbott, 954 F.3d at 778 (emphasis added). Where a

law that burdens religious freedom is neutral and generally applicable to all citizens

and institutions, it is not subject to a heightened scrutiny above the standard

rational-basis review. Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508

U.S. 520, 531 (1993).

         Plaintiffs argue that the orders are discriminatory and disparately applied

because they permit other “similarly situated non-religious businesses” such as “big

box retailers, groceries and hardware stores” to remain open to crowds larger than 10

people. (Doc. 2, at p. 3). Indeed, a law “lacks neutrality where it refers to a religious




                                           6
       Case 3:20-cv-00282-BAJ-EWD        Document 46     05/15/20 Page 7 of 13



practice without a secular meaning discernable from the language or context.”

Lukumi, 508 U.S. at 533.

      At the hearing on the instant Motion, Defendants argued that the transient,

in-and-out nature of consumer interaction with businesses, like those identified by

the Plaintiff, are markedly different from the extended, more densely packed

environments of churches, or from nonessential businesses that have been fully

closed, including aquariums, museums, arcades, theaters, bars, gymnasiums, and

more. (Doc. 1–2, at p. 2). In fact, multiple versions of the proclamations thus far,

including the version challenged by Plaintiffs, have even classified “travel to and from

places of worship” as an essential activity, thereby implying that it is permissible

under the order to visit churches, and by extension, that churches may continue to

conduct worship services. (Id., at 2, 20; Doc. 1–3 at p. 8). The text of the Governor’s

orders therefore supports Defendants’ contentions that the orders neither target

religion nor lack a neutral, secular meaning—specifically, the promotion and

protection of public health.

      As clarified by a recent ruling by the Fifth Circuit, constitutional rights,

including the right to peaceably assemble and publicly worship, may be reasonably

restricted by the state “as the safety of the general public may demand” under the

pressure of great dangers like COVID-19. In re Abbott, 954 F.3d 772, 778 (5th Cir.

2020). The court in Abbott described the “bottom line” for such restrictions:

      “[W]hen faced with a society-threatening epidemic, a state may
      implement emergency measures that curtail constitutional rights so
      long as the measures have at least some ‘real or substantial relation’ to
      the public health crisis and are not ‘beyond all question, a plain,

                                           7
        Case 3:20-cv-00282-BAJ-EWD             Document 46       05/15/20 Page 8 of 13



       palpable invasion of rights secured by the fundamental law.’”

Id. at 784, citing Jacobson, 197 U.S. at 31. The court specifically instructed that “all

constitutional rights may be reasonably restricted to combat a public health

emergency.” Id. at 786 (emphasis in original).

       The Court finds that there is a substantial relationship between the occupancy

limitations in the Governor’s orders and the current severe public health crisis. Such

restrictions are directly intended to limit the contact-based spread of COVID-19.5

Additionally, like the law at issue in Jacobson, Proclamation No. 52 JBE 2020 is not

a complete ban on Plaintiffs’ rights as alleged by Plaintiffs. Under the terms of the

order, Plaintiffs have been free to hold outdoor services with as many congregants as

they would like and nothing in the orders proscribes, inhibits or regulates the content

of their religious speech. Plaintiffs have always been free to fully exercise their rights

to assembly, although for smaller numbers of congregants. Id. at 789.

       Plaintiffs’ Establishment Clause claim is equally unlikely to succeed, as

imposing harms on third parties by exempting religious exercise from requirements

of the law may impermissibly favor the benefited religion over non-beneficiaries.

Estate of Thornton v. Caldor, Inc., 472 U.S. 703, 709–10 (1985). The Supreme Court

held in Estate of Thornton that a Connecticut statute violated the Establishment

Clause by providing Sabbath observers with an absolute right not to work on their




5
 See The President’s Coronavirus Guidelines for America, 30 Days to Slow the Spread (March 31,
2020), https://www.whitehouse.gov/briefings-statements/coronavirus-guidelines-america (last visited
May 15, 2020) (recommending, among other hygienic and distancing measures, that gatherings in
groups of more than 10 people be avoided in order to slow the spread of COVID-19).


                                                 8
       Case 3:20-cv-00282-BAJ-EWD        Document 46      05/15/20 Page 9 of 13



chosen sabbath. Id. at 703. A statute (or order) must not have a primary effect of

advancing or inhibiting religion. Id. Shielding Plaintiffs’ congregation of 2,000 from

the Governor’s orders based solely upon their preference to assemble larger groups

for their services may amount to a carveout that is not available to other non-religious

businesses, in violation of the Establishment Clause.

      Next, Plaintiffs fail to adequately demonstrate that the balance of equities

supports their position. As Plaintiffs would have it, the equities tip decidedly in their

favor because “even minimal infringements upon [Plaintiffs’] First Amendment

values constitutes irreparable injury” and that the State of Louisiana is “in no way

harmed” by issuance of an injunction of the Governor’s orders. (Doc. 2–2 at p. 14).

Plaintiffs proceed to argue that “there can be no comparison between the irreparable

and unconscionable loss of First Amendment freedoms suffered by Plaintiffs absent

injunctive relief and the non-existent interest the State has in enforcing

unconstitutional Governor’s Agency Orders.” Id. (emphasis added).

      Plaintiffs make no mention of Proclamation No. 25 JBE 2020, which provides

in § 1 that “a statewide public health emergency is declared…as a result of the

imminent threat posed to Louisiana citizens by COVID-19” (Doc. 1 – 3, at p. 15). Yet,

the Fifth Circuit has acknowledged that “a community,” or in this case, the State of

Louisiana, “has the right to protect itself against an epidemic of disease which

threatens the safety of its members.” See In re Abbott, 954 F.3d at 783. Indeed,

“Jacobson instructs that all constitutional rights may be reasonably restricted to

combat a public health emergency,” and including the right of the public to freely



                                           9
      Case 3:20-cv-00282-BAJ-EWD          Document 46     05/15/20 Page 10 of 13



exercise religion in the manner of its choosing in light of COVID-19. In re Abbott, 954

F.3d at 786 (emphasis in original).          Plaintiff’s conclusory statement fails to

demonstrate that their rights, which are not absolute, outweigh the lives and health

of Louisiana’s population.

      With respect to the final factor, Plaintiffs simply argue that upholding

constitutional rights generally serves the public interest, and therefore protection

ipso facto is in the interest of the public. (Doc. 2–2, at p. 14–15). Again, Plaintiffs are

silent on the counterbalancing considerations of public health that the Court is

obligated to consider when evaluating the public interest. “[A] court must at the very

least weigh the potential injury to the public health when it considers enjoining state

officers from enforcing emergency public health laws.” Abbott, 954 at 791–92. Once

again, Plaintiffs have failed to demonstrate that the public interest, the health and

lives of the people of Louisiana, is best served by exempting them from the neutral,

orders of the Governor.

      To be sure, the Court recognizes that the Governor’s order in this case, like in

all cases, is “presumed to be constitutional, and the burden of showing [it] to be

unconstitutional is on the challenging party, not on the party defending the

[Governor’s order].” See New York State Club Ass'n, Inc. v. City of New York, 487 U.S.

1, 17 (1988). Therefore, and to that end, the Court must uphold a Governor’s order

implementing reasonable restrictions on the public’s constitutional rights in the

midst of a national pandemic, especially when, as here, the Plaintiffs fail to show that

the Governor’s order bears no “real or substantial relation to the public health



                                            10
      Case 3:20-cv-00282-BAJ-EWD         Document 46      05/15/20 Page 11 of 13



crisis.” See In re Abbott, 954 F.3d at 786 (internal quotations omitted) Plaintiffs’ also

fail to demonstrate that     the Governor’s order is “beyond all question, a plain,

palpable invasion of the [Plainiff’s constitutional] right[s].” See In re Abbott, 954 F.3d

at 786 (internal quotations omitted). Plaintiffs have not (and cannot) make such a

showing. A plain reading of the Governor’s order demonstrates that it is neutral with

respect to religion; that is, the Governor’s order restricts religious and non-religious

gatherings to the exact same extent and degree. See, Employment Division v. Smith,

494 U.S. 872, 883 (1990).

      Additionally, as noted during the hearing on this Motion, the Court finds that

Plaintiffs fail to establish a likelihood of success on the merits as to any claims

asserted against Defendants Chief Corcoran and Sheriff Gautreaux. Plaintiffs’

allegations against Defendant Corcoran are simply that he issued six misdemeanor

summonses to Plaintiff Spell for violation of the Governor’s orders, which Plaintiffs

deficiently argue are not law. (Doc. 1, ¶ 24; Doc. 2–2 at p. 5). Plaintiffs’ claim that

Plaintiff Spell’s rights were violated through “threat of or actual arrest” by Defendant

Gautreaux for the exercise of his religious freedoms also lacks merit. (Doc. 1, at ¶ 24).

No evidence has been offered by Plaintiff to show that, despite Plaintiff Spell’s

repeated defiance of the Order (when he conducted numerous worship services after

the issuance of the order yet was not arrested), that a real and imminent threat was

presented by Defendant Gautreaux in arresting him. Indeed, Plaintiffs’ counsel

conceded at the hearing that Plaintiff Spell’s only actual arrest was the result of the

assault charges indirectly related to this proceeding.



                                           11
      Case 3:20-cv-00282-BAJ-EWD          Document 46   05/15/20 Page 12 of 13



      Lastly, the Court notes that Defendants have argued extensively that

Plaintiffs’ claims are rendered moot by the Governor’s latest Order, Proclamation No.

58 JBE 2020, which is effective as of today, May 15, 2020. Under § 2(G)(4)(a)-(b) of

the latest Proclamation, churches and other faith-based organizations are permitted

to hold indoor services with up to 25% capacity of total occupancy as determined by

the State Fire Marshal.       In addition, Plaintiffs remain free to conduct outdoor

services, to which they have always been entitled, for as many congregants as they

wish to host. Because the 10-person indoor limit that forms the basis of Plaintiffs’

Complaint and Motion is no longer in effect, Defendants argue that the Motion, and

even the entire case, is moot. (Doc. 25, at p. 1).

      The Court finds merit in the argument, given that the complained of restriction

is no longer imposed on the Plaintiffs. Defendants have filed separate motions to

dismiss in which they fully articulate these arguments. (Docs. 25, 26). Plaintiffs

nonetheless insist that they are entitled to monetary damages and attorneys’ fees for

the alleged violation of their rights. The Court will take up such matters at a later

stage in these proceedings.




                                            12
     Case 3:20-cv-00282-BAJ-EWD    Document 46    05/15/20 Page 13 of 13



  IV.      CONCLUSION

        Accordingly,

        IT IS ORDERED that Plaintiffs’ Motion for Temporary Restraining

Order and Preliminary Injunction (Doc. 2) against all Defendants is DENIED.

                             Baton Rouge, Louisiana, this 15th day of May, 2020



                                   _____________________________________
                                   JUDGE BRIAN A. JACKSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA




                                     13
